The opinion of the court was delivered
Per Curiam.
Respondent is charged with unethical conduct in misrepresenting to his client the reason for the extensive delay in the disposition of a divorce action, thereby concealing the fact that the delay was due to his failure to obtain *134the entry of a default. Ultimately respondent concluded the litigation while these proceedings were pending before the Committee.
Respondent was before us in somewhat similar circumstances in 1957. We then imposed a reprimand. In re K., 24 N. J. 207 (1957). Now, as then, the practice of law is a sideline for respondent, he having full-time employment in an unrelated area. We are satisfied he is unable to meet a lawyer’s responsibilities to a client while his efforts are thus divided. He must therefore be suspended until such time as he is able to devote himself fully to the practice of law.
Respondent is accordingly suspended until the further order of the Court.
For suspension until further order— Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Haneman — 7.
Opposed — None.